Exhibit 10.21

[Millennial Media Letterhead]

 

Marc Theermann

 

 

 

Re: Offer of Employment

 

Dear Marc:

 

We are pleased to offer you the position of EVP, Strategy with Millennial Media,
Inc. (the "Company") on the following terms.

 

In this role you will report to Michael Barrett, CEO. You will work primarily
from our Boston office located at 155 Seaport Blvd, Boston, MA 02210. Your
responsibilities will generally include work concerning the strategic direction
of the Company, the oversight of the next generation of products and advising
the CEO. Although the Company may reasonably change your position, duties, and
work location from time to time in its discretion, any such change shall be
subject to the definition of "Good Reason" as defined below.

 

Your initial salary will be at the rate of $13,541.67 semi-monthly (which
equates to $325,000 on an annualized basis), less payroll deductions and other
withholdings required by law. Your compensation will be payable in accordance
with the Company's standard payroll practices.

 

In addition, you will be eligible to receive an annual incentive bonus award,
equal to a maximum amount of 70% of your base salary. The annual bonus shall be
payable based upon achievement of Company and/or individual performance
objectives as may be agreed to by the Board of Directors and/or CEO of the
Company from time to time, and have historically been paid annually during the
first three months after the end of a calendar year.

 

You will be eligible to participate on the same basis as similarly situated
employees in the Company's benefit plans in effect from time to time during your
employment. Eligibility for the Company's Medical Plan will begin on the first
day of the month following your start date. Eligibility to participate in the
Company's 401(k) Profit Sharing Plan will begin on the first day of the month
following your three month anniversary date. The Company reserves the right to
change, alter, or terminate any benefit plan in its sole discretion.

 

Subject to approval by the Company's Board of Directors and/or the Compensation
Committee thereof, you will be granted the following: I) a special grant of
325,000 Restricted Stock Units (RSUs) which will vest quarterly over two years,
2) an additional grant of 150,000 Restricted Stock Units (RSUs) that will vest
in accordance with the Company's standard four year vest cycle, and 3) an
incentive stock option grant, entitling you to purchase 150,000 shares of the
Company's common stock, at an exercise price equal to the fair market value of
the common stock on the date of grant, as determined by the Board of Directors
(collectively, the above referred to as the "Equity"). With the exception of the
special grant of 325,000 RSUs described above, and subject to the acceleration
provisions described below, the Equity will vest and become exercisable in
accordance with the Company's standard four-year vesting schedule for stock
options and/or RSUs, as applicable. Additionally, the Equity will be awarded
under the Company's 2012 Equity Incentive Plan (or successor plan to be adopted
by the Company, all referred to as "Plan") and related standard form of Stock
Option and/or RSU Grant Notice and Stock Option and/or RSU Agreement, which you
will be required to sign as a condition to this grant. These documents contain
additional terms and conditions applicable to your Equity.





--------------------------------------------------------------------------------

 

 

You will be expected to comply with the Company's personnel policies and
procedures as they may be adopted, revised or deleted from time to time in the
Company's sole discretion. Your employment with the Company will be "at will"
which means that either you or the Company may terminate your employment at any
time for any reason. Your at-will employment status can only be modified in a
written agreement signed by you and by an officer of the Company.

 

Either you or the Company may terminate the employment relationship at any time,
with or without Cause, as such term is defined below. The provisions of the
following paragraphs govern the amount of compensation, if any, to be provided
to you upon termination of employment and do not alter this at-will status.

 

In the event that you resign for "Good Reason" (according to the Company's
standard definition as defined below) or you are terminated without Cause as
defined, and provided that you execute a general release in favor of the
Company, substantially in the form attached hereto as Exhibit  (the "Release")
(the date that the Release becomes effective and may no longer be revoked by you
is referred to as the "Release Date"), then (i) the Company shall continue to
pay you as severance your then-effective Base Salary for a period of six (6)
months from the effective date of the Release (the "Severance Period''), less
applicable withholdings and deductions, on the Company's regular payroll dates,
and (ii) if you are participating in the Company's group health insurance plans
on the effective date of termination, and you timely elect and remain eligible
for continued coverage under COBRA, or, if applicable, state insurance laws, the
Company shall pay that portion of your COBRA premiums that the Company was
paying prior to the effective date of termination for the Severance Period or
for the continuation period for which you are eligible, whichever is shorter.
For avoidance of doubt, you shall not receive any of the benefits pursuant to
this paragraph unless and until the Release becomes effective and can no longer
be revoked by you under its terms. The benefits provided to you pursuant to this
paragraph are in lieu of, and not in addition to, any benefits to which you may
otherwise be entitled under any Company severance plan, policy or program. The
Company's COBRA premium payment obligation hereunder will end immediately if you
obtain health care insurance from any other source during the Severance Period.
Furthermore, in the event you are terminated without Cause, and contingent upon
your execution of the Release described herein and the expiration of the
revocation period of such Release, then (i) one hundred percent (100%) of the
special grant of 325,000 RSUs (ii) fifty percent (50%) of the other components
of the Equity that is unvested as of your separation date shall both accelerate
and become vested.

 

"Cause"  for termination shall mean: (i) your conviction of, or plea of nolo
contendere to, a felony involving fraud or moral turpitude; (ii) your willful
and proven act or omission which results in material harm to the Company; (iii)
your willful and proven violation of any material Company policy that has, prior
to any alleged violation, been communicated in writing to you, and which results
in material harm to the Company; (iv) your material breach of any written
agreement between the you and the Company which results in material harm to the
Company; or (v) your continuing conduct that demonstrates gross unfitness to
serve and which directly and immediately threatens the Company with material
liability or to material disrepute. For purposes of this paragraph, it is agreed
that no action, or failure to act, shall be considered "willful" if it was done
by you in good faith and with reasonable belief that your act or omission was in
the best interests of the Company.

 

"Good Reason"  for resignation shall mean the occurrence of any of the following
without your prior written consent: (i) a material diminution of your authority,
responsibilities or duties; provided, however, that the acquisition of the
Company and subsequent conversion of the Company to a division or unit of the
acquiring company will not by itself result in a diminution of your
responsibilities or duties; (ii) a reduction in the level of your base salary,
unless such reduction is part of a general reduction or other concessionary
arrangement affecting at least a majority of all senior executives of the
Company (as long as the reduction affecting you is no greater, on a percentage
basis, than the reduction affecting any other senior executive in such reduction
or arrangement); (iii) the Company's requiring you to be primarily based
anywhere other than within 30 miles of



--------------------------------------------------------------------------------

 

downtown Boston; (iv) a material breach of this Agreement by the Company; or (v)
reporting to anyone other than the CEO of Company, provided, that prior to any
termination for Good Reason pursuant to clauses (i), (ii), (iii) or (iv) of this
section, you shall first provide the CEO with reasonable written notice,
 setting forth the reasons that you believe exist that give rise to "Good
Reason" for resignation, stating that the Company shall have fifteen (15)
business days to cure such "Good Reason", and the "Good Reason" has not been
cured by the Company within fifteen (15) business days after such notice has
been delivered. Notwithstanding the foregoing, any actions taken by the Company
to accommodate a disability of yours or pursuant to the Family and Medical Leave
Act shall not be a Good Reason for purposes of this Agreement.

 

In addition to the acceleration provided for above, your Equity shall be subject
to the following acceleration provisions: 100% of the special grant of 325,000
RSUs, and 50% of the other components of your Equity that are then-unvested
shall accelerate upon a "Single Trigger Event," and 100% of all the
then-unvested portion of your Equity shall accelerate upon a "Double Trigger
Event." A "Single Trigger Event" shall mean that a "Change in Control" (as such
term is defined in the Plan) has been consummated. A "Double Trigger Event"
shall mean that (1) a "Change in Control" (as such term is defined in the Plan)
has been consummated and (2) you have been terminated by the Company without
Cause (and other than as a result of death or disability) within one (1) month
prior to,  as of, or within twelve (12) months after, the date that such Change
in Control has been consummated, and provided such termination is "separation
from service" (as defined in Treasury Regulations Section 1.409A-1(h), a
"Separation from Service") and (3) provided the you have signed and allowed to
become effective a Release of claims within 60 days following your Separation
from Service (as defined under Treasury Regulation Section 1.409A-1(h)).

 

All amounts payable under the Plan and this Agreement are intended to comply
with the "short term deferral" exception from Section 409A of the Internal
Revenue Code ("Section 409A") specified in Treas. Reg. § 1.409A-1(b)(4) (or any
successor provision) or the "separation pay plan" exception specified in Treas.
 Reg. § 1.409A-1(b)(9) (or any successor provision), and shall be interpreted in
a manner consistent with those exceptions. Notwithstanding the foregoing, to the
extent that any amounts payable in accordance with the Plan and this Agreement
are subject to Section 409A, both the Plan and this Agreement shall be
interpreted and administered in such a way as to comply with Section 409A to the
maximum extent possible. To the extent that either the Plan or this Agreement is
subject to Section 409A and fails to comply with Section 409A, the Company
reserves the right (without any obligation to do so) to amend or terminate the
Plan and/or amend, restructure, terminate or replace the Agreement in order to
cause the Plan and the Agreement either to comply with Section 409A or not be
subject to Section 409A. Each installment payment of compensation under the Plan
and this Agreement shall be treated as a separate payment of compensation for
purposes of applying Section 409A. If payment of any amount subject to Section
409A is triggered by a separation from service that occurs while the you are a
"specified employee" (as defined by Section 409A) with, and if such amount is
scheduled to be paid within six (6) months after such separation from service,
the amount shall accrue without interest and shall be paid the first business
day after the end of such six-month period, or, if earlier, within 15 days after
the appointment of the personal representative or executor of the your estate
following death. "Termination of employment," "resignation" or words of similar
import, as used in this Agreement shall mean, with respect to any payments
subject to Section 409A, your "separation from service" as defined by Section
409A. If any payment subject to Section 409A is contingent on the delivery of a
release and could occur in either of two years, the payment will occur in the
later year.

 

In your work for the Company, you will be expected not to make unauthorized use
or disclose any confidential or proprietary information, including trade
secrets, of any former employer or other person to whom you have an obligation
of confidentiality. Rather, you will be expected to use only that information
which is generally known and used by persons with training and experience
comparable to your own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company. You agree that you will not bring onto Company premises any unpublished



--------------------------------------------------------------------------------

 

documents or property belonging to any former employer or other person to whom
you have an obligation of confidentiality. You represent further that you have
disclosed to the Company any contract you have signed that may restrict your
activities on behalf of the Company.

 

This offer is contingent on: (a) your executing the attached Employee
Nondisclosure and Developments Agreement, and (b) your satisfying the
eligibility requirements for employment in the United States.

 

This letter, together with your Employee Nondisclosure and Developments
Agreement, forms the complete and exclusive statement of the terms of your
employment with Company. It supersedes any other agreements or promises made to
you by anyone, whether oral or written. Changes in your employment terms, other
than those changes expressly reserved to the Company's discretion in this
letter, require a written modification signed by an officer of the Company.

 

During the term of your employment with the Company you may continue to
participate on the Advisory Boards of Celtra Inc. and mParticle Inc.

 

Please sign and date this letter, and the enclosed Nondisclosure and
Developments Agreement and return them to me by Monday, June 2, 2014, if you
wish to accept employment at the Company under the terms described above. If you
accept our offer, we would like you to start on or before June 15, 2014.

 

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

 

Sincerely,

 

/s/ Michael Barrett

 

Michael Barrett,  CEO

 

ACCEPTED AND AGREED:

 

 

/s/ Marc Theermann            

Marc Theermann

 

Date: May 22, 2014            

 

Attachment: Employee Nondisclosure and Developments Agreement



--------------------------------------------------------------------------------